Name: Commission Regulation (EEC) No 3760/85 of 27 December 1985 adapting Regulation (EEC) No 1528/78 concerning dried fodder, by reason of the accession of Spain and Portugal
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  Europe;  agricultural structures and production;  prices
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 356/65 COMMISSION REGULATION (EEC) No 3760/85 of 27 December 1985 adapting Regulation (EEC) No 1528/78 concerning dried fodder, by reason of the accession of Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Whereas , by reason of the accession of Spain and Portugal and in accordance with Article 396 of the Act of Acces ­ sion, Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder ('), as last amended by the 1979 Act of Accession , should be adapted ; Whereas, pursuant to Article 2 (3) of the Treaty of Acces ­ sion , the institutions of the Community may adopt before accession the measures referred to in Article 396 of the Act, these measures to enter into force only subject to and on the date of the entry into force of the said Treaty, HAS ADOPTED THIS REGULATION : Article 1 The following is added to the third subparagraph of Article 9d (4) of Regulation (EEC) No 1528/78 : 'ESP for Spain, P for Portugal' Article 2 This Regulation shall enter into force on 1 March 1986 subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 179 , 1 . 7 . 1978 , p. 10 .